                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  JEREMY DANIEL,                                     CIVIL ACTION

                    v.                               NO. 17-4873

  T-MOBILE USA, INC.

Baylson, J.                                                                          May 10, 2019

    MEMORANDUM RE: DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       In this case, this Court must determine whether genuine disputes of material fact prelude

summary judgment on behalf of Defendant T-Mobile USA, Inc. (“T-Mobile” or “Defendant”).

Plaintiff Jeremy Daniel, who is suffering from Hodgkin’s Lymphoma, alleges that his termination

from his position as Account Services Representative (“ASR”) at T-Mobile amounts to

discrimination and retaliation in violation of the Americans with Disabilities Act (“ADA”), 42

U.S.C. § 12101 et seq., and the Pennsylvania Human Relations Act (“PHRA”), 42 P.S. § 951 et

seq. For the reasons discussed below, summary judgment for Defendant is DENIED.

  I.   UNDISPUTED FACTS

       The following is a fair account of the factual assertions at issue in this case, as taken from

both parties’ Statements of Facts and briefs, and are not genuinely disputed.

   A. Plaintiff’s Position

       Plaintiff joined MetroPCS as a Lead Sales Associate in June 2008. (ECF 18, “Def.’s SOF”

¶ 6.) In 2009, Plaintiff was promoted to the position of ASR in MetroPCS’s Fort Washington,

Pennsylvania office. (Id. ¶ 7.) When the merger of MetroPCS and T-Mobile was finalized on

May 1, 2013, Plaintiff maintained the same ASR position, but was employed by T-Mobile, which

became the employer for all existing and future MetroPCS brand employees. (Id. ¶¶ 3, 5, 8). At

the time of his termination in July 2014, Plaintiff reported to Melissa Fail, an Account Manager.

                                                 1
(Id. ¶ 11.)1 As an Account Manager, Fail supervised two to four ASRs on average, including

Plaintiff. (Def.’s SOF Ex. D, “Fail Tr.” at 11:21–13:24.)

        An ASR is a “door level leadership role for the Indirect Distribution and National Retail

Channels in a local market.” (Def.’s SOF Ex. C.) As an ASR, Plaintiff was “responsible for the

sales performance, training, communication local door marketing/merchandising and the

execution of all sales and marketing strategies/tactics.” (Id.) ASRs were also tasked with

“creat[ing] and foster[ing] strong working relationships with door management, sales associates

and dealer principals.” (Id.) The “Essential Functions” of the position include the following:

        •    Creat[ing] weekly and monthly scheduled visits designed to drive overall door
             productivity and the markets [sic] indirect strategy. . . .
        •    Effectively communicat[ing], schedul[ing], and deliver[ing] sales training as
             required for indirect distribution doors. Also attend[ing] internal team training
             and events.
        •    Maintain[ing] and document[ing] all store visit activity and review[ing]
             previous visits and initiatives for maximum productivity.

(Id.) In other words, ASRs were required to “go out and train the employees and how to sell the

product and services” and “maintain the store and make sure the store looks all right[.]” (Fail Tr.

at 11:3–10.) In short, the ASR position entailed “marketing at the store level.” (Id.)

        ASRs were expected to complete at least twenty store visits per week. (Def.’s SOF Ex. B,

“Daniel Tr.” at 33:7–14.)          In 2012, Plaintiff was the assigned ASR for stores located in

Pennsylvania, Delaware, and New Jersey, and he averaged between twenty-three and twenty-five

visits per week. (Id. at 34:9–11; Def.’s SOF ¶ 13.) Plaintiff’s typical workday began at 7:00 a.m.,

when he would see which stores he needed to visit, and he would plan to arrive at the store(s)

around 9:00–10:00 a.m., when the stores opened. (Daniel Tr. at 34:18–35:10.) Plaintiff would



1
 The parties do not specify, and the record does not indicate, when Fail became Plaintiff’s supervisor. (See ECF 21,
“Resp.” Ex. D, “Fail Tr.” at 12:23–13:5) (Fail did not “remember the exact year” when she began to supervise
Plaintiff and was unable to provide a “rough estimation” of the year.)

                                                         2
return home between 6:30–7:00 p.m., and his workday would end between 8:00–8:30 p.m., after

he logged his store visits and followed-up on any phone calls. (Id. at 35:11–17.)

   B. MetroPCS/T-Mobile’s Leave Policies

       MetroPCS’s Short-Term Leave Policy dated January 16, 2012 provided that before an

employee returned to work from short-term disability (“STD”) leave, the employee was required

to provide a Certification of Fitness to Return to Work to the Leave Management Vendor (“Return

to Work Statement”), local Human Resources, and his manager. (Def.’s SOF Ex. F.) If this Return

to Work Statement contained restrictions, the employee was required to contact his immediate

manager and local Human Resources before returning to work to “review and assess the requested

accommodations.” (Id.) The same policy stated,

       If an employee does not return to work after six (6) months of STD leave or after a
       physician’s release to return to work, whichever occurs first, the Company will
       conduct a review of the circumstances and a final determination of employee’s
       employment status . . . will be made after discussing . . . and engaging in an
       interactive process to determine if a reasonable accommodation is available.

(Id.) Upon approval of Cigna, the Leave Management vendor, an employee could transition from

STD to long-term disability (“LTD”) leave, which provided additional income protection, but no

additional job protection. (Id.)

       This policy also included provisions concerning Family or Medical Leave Act (“FMLA”)

leave. FMLA leave act ran concurrently with STD leave. (Id.) Pursuant to this policy, eligible

employees were entitled to twelve weeks of FMLA leave within a twelve-month period, either

consecutively or on an intermittent or reduced schedule basis. (Id.)

       MetroPCS employees were also subject to its disability policy, which was revised on

August 1, 2011.     (Def.’s SOF Ex. E.)      This policy provided, with respect to reasonable

accommodations, “Individuals with disabilities may request accommodations from their



                                                3
supervisor, other management persons or Human Resources to enable them to apply for

employment and/or to perform the essential functions of the position they desire or in which they

are employed.” (Id.) When an individual with a disability requested an accommodation, or

MetroPCS “otherwise believe[d] that an accommodation may [have] enable[d] an individual with

a disability to perform the essential functions of the job,” MetroPCS would “engage in an

interactive process with the individual to identify an appropriate reasonable accommodation.”

(Id.)

        As of January 2014, after the May 2013 merger of MetroPCS and T-Mobile, Plaintiff was

subject to T-Mobile’s FMLA, STD, and LTD policies. (Def.’s SOF ¶¶ 5, 37.) T-Mobile’s leave

policies are “substantively identical” to MetroPCS’s policies. (Id. ¶ 16 n.2.)

    C. Plaintiff’s History of Requests for Medical Leave

           a. First Continuous Leave of Absence (“LOA”): January 2, 2013–April 30, 2013

                   i. FMLA Leave: January 2, 2013–March 26, 2013

        In December 2012, Plaintiff was diagnosed with Stage IV Hodgkin’s Lymphoma. (Id. ¶

25; Daniel Tr. at 38:9–39:3.) On December 20, 2012, Plaintiff applied for a continuous LOA from

January 1, 2013 through May 31, 2013. (Def.’s SOF ¶ 26; id. Ex. I.) Plaintiff’s request for FMLA

qualifying leave was approved from January 2, 2013 through March 26, 2013, at which time he

exhausted his FMLA leave. (Def.’s SOF ¶ 27; id. Ex. J.)

                   ii. STD Leave: March 27, 2013–April 30, 2013

        On February 21, 2013, Plaintiff was granted a seven-week extension of his continuous

LOA from March 27, 2013 through April 30, 2013, consistent with MetroPCS’s STD policy.

(Def.’s SOF ¶ 28.) Plaintiff received STD benefits payable through April 30, 2013. (Id. ¶ 30.)

On May 1, 2013, Plaintiff returned to work with no restrictions. (Id. ¶ 29.)



                                                 4
             b. Second Continuous LOA: June 24, 2013–June 15, 2014

                       i. STD Leave: June 24, 2013–July 31, 2013

        On June 26, 20132, approximately seven weeks after Plaintiff’s return to work, his

condition relapsed and he requested another continuous STD leave of absence from June 24, 2013

through July 31, 2013, which was granted. (Id. ¶ 31; id. Ex. L.)

                      ii. STD Leave: July 29, 2013–October 3, 2013

        When Plaintiff’s condition did not improve, on July 29, 2013, he requested another leave

extension through October 3, 2013, which was granted. (Def.’s SOF ¶ 33; id. Exs. M, S.) During

his leave, on September 12, 2013, Plaintiff underwent a stem cell transplant, which was

unsuccessful. (Def.’s SOF ¶ 35; ECF 21-1, “P’s SOF” ¶ 35.)

                     iii. STD Leave: September 23, 2013–November 4, 2013

        After the unsuccessful procedure, on September 23, 2013, Plaintiff requested another leave

extension through November 4, 2013, which was also granted. (Def.’s SOF ¶ 34; id. Ex. N; P’s

SOF ¶ 34.)

                     iv. STD Leave: November 4, 2013–December 22, 2013

        On November 4, Plaintiff requested another extension of his continuous leave through

December 22, 2013, which was granted. (Def.’s SOF Ex. S.) On November 21, 2013, Cigna

informed Plaintiff that his STD benefits had been extended through December 22, 2013, his

twenty-fifth week of STD benefits, at which time Plaintiff’s STD benefits were exhausted. (Def.’s

SOF ¶ 36; id. Ex. O.) At that time, Plaintiff’s claim was transitioned for consideration of eligibility

for LTD benefits. (Def.’s SOF ¶ 36; id. Ex. O.)


2
 Defendant’s letter to the Equal Employment Opportunity Commission (“EEOC”) in response to Plaintiff’s EEOC
charge states that, on June 13, 2013, Plaintiff requested a continuous LOA from June 24, 2013 to September 15,
2013. (Resp. Ex. S at 3.) The letter states that Defendant granted Plaintiff continuous leave from June 24, 2013 to
July 31, 2013. (Id.) The exhibits cited in the letter are not included in the record.

                                                         5
                   v. LTD Leave: December 20, 2013–April 30, 2014

       Beginning on January 1, 2014, Plaintiff’s leave of absence was transferred from MetroPCS

to T-Mobile for administration. (Def.’s SOF ¶ 37; id. Ex. P.) Plaintiff requested, and Defendant

approved, an extension of Plaintiff’s leave from December 20, 2013 through April 30, 2014.

(Def.’s SOF ¶ 39; id. Ex. Q.) Plaintiff was scheduled to return to work on May 1, 2014. (Def.’s

SOF ¶ 39; id. Ex. Q.)

                  vi. LTD Leave: April 8, 2014–May 1, 2014

       On April 8, 2014, Plaintiff requested an accommodation of “extension of disability

benefits,” and indicated that he was “not sure” how long he thought he would need this

accommodation. (Def.’s SOF ¶ 40; id. Ex. R.) In his request for accommodation, in response to

the question asking how the accommodation would help Plaintiff perform the essential functions

of his job, Plaintiff wrote, “N/A.” (id. Ex. R.) The medical documentation accompanying the

request indicated that Plaintiff would be unable to perform his job functions for “3-4 weeks for

now,” and that there was no other accommodation that would allow Plaintiff to perform his job

functions. (Id.) Plaintiff’s doctor did not specify which functions Plaintiff was unable to perform,

but stated that if Plaintiff’s scans and biopsy did not show recurring Hodgkin’s Lymphoma, he

would be able to return to work without restrictions on May 1, 2014. (Def.’s SOF ¶ 40; id. Ex. R.)

                 vii. LTD Leave: April 29, 2014–June 15, 2014

       Plaintiff submitted another request for the accommodation of “extended leave” for

treatment of his relapsed Hodgkin’s Lymphoma on April 29, 2014. (Def.’s SOF Ex. S.) Plaintiff

indicated that he was “unsure” how long he would need this accommodation.               (Id.)   The

accompanying medical documentation stated, in response to a question asking which job functions

Plaintiff was unable to perform, “He may have adverse reactions to treatment (nausea, vomiting,



                                                 6
infection, etc.) that may prevent him from performing his duties.” (Id.) Plaintiff’s doctor indicated

that Plaintiff would be unable to perform his job functions for “6-9 weeks,” that there was no other

accommodation that would enable Plaintiff to perform his job and identified June 15, 2014 as the

recommended end date of the continuous leave period. (Def.’s SOF ¶ 41; id. Ex. S.) The medical

documentation also stated that Plaintiff would need “indefinite treatment,” and if he responded

well to current therapy, “then he w[ould] need a bone marrow transplant if a donor c[ould] be

found.” (Def.’s SOF Ex. S.) Defendant approved Plaintiff’s request for an extension of his leave

of absence from December 20, 2013 through June 15, 2014, with a June 16, 2014 return-to-work

date. (Def.’s SOF ¶ 42; id. Ex. T.)

                    viii. June 11, 2014–December 31, 2014 Leave Extension Request Denied

         On June 11, 2014, Plaintiff requested an accommodation of “extension of leave” through

the “beginning of September for now per doctor.” (Def.’s SOF ¶ 44; id. Ex. V.) In response to

the question asking how this accommodation would help him perform the essential functions of

his job, Plaintiff wrote, “N/A.” (Def.’s SOF Ex. V.) The medical documentation accompanying

the request, which is dated June 27, 2014, indicates that Plaintiff “had an allergic reaction to

treatment [and] fatigue, which may make it difficult for Plaintiff to perform his duties. (Def.’s

SOF ¶ 47.) Plaintiff’s physician noted that Plaintiff would be unable to perform all his duties”

“through December 2014” and recommended continuous leave from “6/15/14-12/31/14.” (Id.)3

Plaintiff’s doctor also noted that Plaintiff would need a bone marrow transplant, and that “a donor

ha[d] not yet been found.” (Id.) Because Plaintiff did not have an immediate relative who could




3
  The parties dispute whether the medical documentation indicated a return-to-work date. According to Defendant,
Plaintiff’s physician “did not identify an anticipated return-to-work date,” but instead indicated that Plaintiff “would
need at least six additional months of leave, through December 31, 2014.” (Def.’s SOF ¶¶ 45–46.) Plaintiff, on the
other hand, states that the medical documentation provided a “definitive leave ending date of ‘12/31/14.’” (P’s SOF
¶ 45.)

                                                           7
serve as a donor, Plaintiff was placed on a transplant list. (Id. ¶ 61.) To date, Plaintiff has not

received a transplant. (Id. ¶ 62.)4 Joanna Makuannen (Benson), Defendant’s Leave of Absence

Manager responsible for Plaintiff’s claim, did not contact Plaintiff or his physician regarding the

return-to-work dates provided in Plaintiff’s request for accommodation and the supporting

documentation. (ECF 21-1 at 10, “P’s Add’l SOF” ¶ 8; ECF 24, “Resp. to Add’l SOF” ¶ 8.)5

             c. Other Accommodations–Not Requested

         Defendant previously allowed an ASR, who received a DUI and had his license revoked,

to work from home for a “period of time.” (P’s Add’l SOF ¶ 18; Resp. to Add’l SOF ¶ 18.) Fail

testified that she did not know how long that ASR was permitted to work remotely. (Resp. to

Add’l SOF ¶ 18.) During Plaintiff’s leaves of absence, Defendant did not ask Plaintiff whether

Defendant could provide him with another accommodation that would have allowed hm to come

back to work and fulfill the essential functions of his job. (P’s SOF ¶ 50.)

             d. Coverage of Plaintiff’s Duties

         During Plaintiff’s leaves of absence, other ASRs and Fail covered Plaintiff’s work. (P’s

Add’l SOF ¶ 1; Resp. to Add’l SOF ¶ 1.) When Fail was asked whether she would have been able

to cover Plaintiff’s duties until September 2014, she testified, “I guess, yes.” (Fail Tr. at 31:7–

32:12.) When asked whether she could have covered Plaintiff’s job duties until December 2014,

Fail responded, “I emphasized with him so much. I probably would have done what I could to get

him back, but that’s not the way it happened.” (Id. at 32:14–23.) While Plaintiff was on leave, no




4
  Plaintiff denies this fact because Plaintiff’s physicians “believe that he may no longer require a bone marrow
transplant.” (P’s SOF ¶ 62.)
5
  The parties dispute whether there was a discrepancy between Plaintiff’s June 11, 2014 request for an extension of
leave through “the beginning of September for now” and the medical documentation submitted in support of the
request on June 27, 2014, which recommended a return-to-work date of December 31, 2014. (See Resp. to Add’l
SOF ¶ 8.)

                                                         8
one asked Fail whether she would be able to continue covering Plaintiff’s work if he remained on

leave until December 31, 2014. (P’s Add’l SOF ¶ 16; Resp. to Add’l SOF ¶ 16.)

               e. Defendant’s Communications with Plaintiff During Leave

           While Plaintiff was on leave from June 2013 through July 2014, Margaret Phan, T-

Mobile’s Employee Success Partner6 testified that she communicated with Plaintiff “two to three

times” regarding “issues or questions about his leave.” (Def.’s SOF Ex. X, “Phan Tr.” at 30:19–

23, 32:4–7.) Phan testified that she called Plaintiff during this LOA to ask that he submit his

paperwork to Cigna so that it could be reviewed and approved. (Id. at 30:19–31:4.) Phan’s

handwritten notes of a July 8, 2014 phone call with Plaintiff indicate that Plaintiff stated that Phan

did not call him during his leave. (ECF 21, “Resp.” Ex. Q.) In response, Phan reminded him that

she spoke with him as needed and helped him “several times” with claims issues. (Id.) Makuannen

has no recollection of speaking with Plaintiff directly regarding his leave. (P’s Add’l SOF ¶ 7;

Resp. to Add’l SOF ¶ 7.)

      D. Plaintiff’s Termination: July 3, 2014

           Following Defendant’s receipt of Plaintiff’s June 11, 2014 request for accommodation,

Phan met with T-Mobile’s in-house counsel, David Johnson, and Makuannen (Benson) to discuss

Plaintiff’s request. (Def.’s SOF ¶ 51; Phan Tr. at 40:23–41:18.) Because of Plaintiff’s “long

history of extension requests and his ongoing need for continuous time away from work,”

Plaintiff’s extension request was denied, and Phan, Makuannen, and Johnson decided to terminate

Plaintiff effective July 3, 2014. (Resp. Ex. S. at 4.) Phan explained that they decided together that

Plaintiff would not be able to return to work again “based on his history, . . . the continuous

extension of leave, and knowing that at this point he still had a number of medical issues.” (Phan



6
    Plaintiff identifies Phan as “Director of Human Resources.” (P’s Add’l SOF ¶ 5.)

                                                           9
Tr. at 61:18–62:6.) Makuannen testified that she did not recall if she recommended Plaintiff’s

termination but noted that as part of her evaluation of whether to recommend next steps, she

“would have been looking to see [the] number of leaves in the past, were they the same medical

condition, how long holistically had he been away, whether it was FMLA or ADA, and if it was

all for the same condition.” (Resp. Ex. P, “Makuannen Tr.” at 40:2–14.)

         Plaintiff was informed of his termination in a letter dated July 2, 2014 and signed by Phan.

(Def.’s SOF Ex. Y.) 7 The letter notified Plaintiff that his request to extend his continuous LOA,

which began on June 24, 2013 was denied “after careful review” because “[t]he most recent

documentation that we have received from your health care provider indicates that you are unable

to return to work at this time.” (Id.)

         On July 7, 2014 at 2:30 p.m., Plaintiff called Phan and left a voicemail. (Resp. Ex. Q.)

Phan returned Plaintiff’s call on July 8 at 10:01 a.m. (Id.) During this call, Phan “explained TMUS

policy to term after 1 yr.,”8 and discussed that Plaintiff had just asked for another leave extension

to December 31, 2014, as Plaintiff was unable to return to work. (Id.) Phan reminded Plaintiff

that he would still receive LTD benefits and reiterated that when he was able to return to work, he

could reapply for a position with Defendant. (Id.) Plaintiff testified that he was not aware of any

other T-Mobile employee who was permitted to take a leave of absence exceeding one year.

(Def.’s SOF ¶ 58.)




7
  It is undisputed that Phan did not draft the letter, and Makuannen does not recall if she drafted the letter. (See P’s
Add’l SOF ¶¶ 10–11; Resp. to Add’l SOF ¶¶ 10–11.)
8
  The parties dispute whether Defendant maintains a maximum leave policy. Phan testified that the “policy to term
after 1 yr.” is not a written policy, but rather a practice to review an employee’s status after one year of leave. (ECF
23, “Rep.” at 9) (citing Phan Tr. at 66:17–24.)

                                                          10
   E. Plaintiff’s Post-Termination Benefits and Medical Treatment

       Following his termination, on July 25, 2014, Plaintiff applied for Social Security Disability

Income (“SSDI”). (Def.’s SOF ¶ 63; id. Ex. Z.) In September 2014, following a review of

Plaintiff’s application and supporting medical documentation, the Social Security Administration

(“SSA”) approved his claim for SSDI benefits. (Def.’s SOF ¶ 64; id. Exs. AA, BB.) To receive

SSDI benefits, Plaintiff only had to provide the SSA with information and documentation

regarding his diagnosis. (P’s Add’l SOF ¶ 19; Resp. to Add’l SOF ¶ 19.) The SSA’s “Disability

Determination Explanation” notes that Plaintiff alleged an inability to function and/or work as of

June 21, 2013. (Def.’s SOF Ex. AA.) Plaintiff first received SSDI benefits “around” September

28, 2014 for the period December 2013 through August 2014, and has continued to receive

monthly SSDI benefits. (Def.’s SOF ¶¶ 65, 81.)

       At no point has Plaintiff represented to the SSA that he is permanently disabled or unable

to work due to his disability. (P’s Add’l SOF ¶ 20; Resp. to Add’l SOF ¶ 20.) Since his termination

from his position as ASR, Plaintiff has been employed by Unlimited Mobile, Uber, and Elite

Mobile. (P’s Add’l SOF ¶ 22; Resp. to Add’l SOF ¶ 22.)

 II.   PROCEDURAL BACKGROUND

       Plaintiff filed the Complaint on October 31, 2017 (ECF 1, “Compl.”), alleging four Counts:

           1. Count I: Discrimination and failure to accommodate under the ADA;

           2. Count II: Retaliation in violation of the ADA;

           3. Count III: Discrimination and failure to accommodate under the PHRA; and

           4. Count IV: Retaliation in violation of the PHRA.

Defendant filed an Answer on December 14, 2017 (ECF 5). On September 13, 2018, Defendant

filed a Motion for Summary Judgment on all Counts (ECF 17, “MSJ”). Plaintiff filed a Response



                                                11
on October 18, 2018 (ECF 21), and Defendant filed a Reply on November 1, 2018 (ECF 23).

Plaintiff moved for leave to file a Sur-Reply on November 5, 2018 (ECF 25), which the Court

granted on November 8, 2018 (ECF 26). On November 15, 2018, Plaintiff filed a Sur-Reply (ECF

27, “Sur-Rep.”).

           The Court held oral argument on the Motion for Summary Judgment on April 30, 2019

(ECF 31, 32). During oral argument, the Court invited the parties to submit brief letters with

precedential judicial decisions supporting their positions.       Accordingly, on May 7, 2019,

Defendant filed a letter in support of the Motion for Summary Judgment, and Plaintiff filed a letter

in opposition (ECF 33).9

    III.   LEGAL STANDARD

           A district court should grant a motion for summary judgment if the movant can show “that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). A factual dispute is “material” if it “might affect the outcome of the

suit under the governing law.” Id. Under Federal Rule of Civil Procedure 56, the Court must view

the evidence presented on the motion in the light most favorable to the opposing party. Id. at 255.

           A party seeking summary judgment always bears the initial responsibility for informing

the district court of the basis for its motion and identifying those portions of the record that it

believes demonstrate the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986). Where the non-moving party bears the burden of proof on a particular issue




9
    Plaintiff’s letter does not appear on the docket.

                                                        12
at trial, the moving party’s initial burden can be met simply by “pointing out to the district court

that there is an absence of evidence to support the non-moving party’s case.” Id. at 325.

       After the moving party has met its initial burden, the adverse party’s response must, “by

affidavits or as otherwise provided in this rule, [] set forth specific facts showing a genuine issue

for trial.” Stell v. PMC Techs., Inc., No. 04-5739, 2006 WL 2540776, at *1 (E.D. Pa. Aug. 29,

2006) (Baylson, J.) (citing Fed. R. Civ. P. 56(e)); Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586–87 (1986) (The nonmoving party “must do more than simply show that

there is some metaphysical dispute as so the material facts.”). Summary judgment is appropriate

if the adverse party fails to rebut by making a factual showing “sufficient to establish the existence

of an essential element to that party’s case, and on which that party will bear the burden of proof

at trial.” Celotex, 477 U.S. at 322.

IV.    DISCUSSION

            A. Parties’ Contentions

                    i. Disability Discrimination (Counts I and III)

       Defendant contends that Plaintiff’s disability discrimination claims should be dismissed

because, at the time of Plaintiff’s termination, he was not a “qualified individual” under the ADA.

(MSJ at 6–8.) Defendant contends that Plaintiff was not a “qualified individual” because he was

unable to perform the essential functions of his job, which include conducting site visits and

attending work, with or without reasonable accommodation. (Id.)

       Specifically, Defendant argues that Plaintiff’s request for an additional six-month

extension of leave on June 27, 2014 was not a reasonable accommodation because Plaintiff was

effectively requesting an indefinite leave of absence. (MSJ at 6–8; Rep. at 2–6.) Even though

Plaintiff’s physician provided a return-to-work date of December 31, 2014, Defendant avers that



                                                 13
because Plaintiff required a bone marrow transplant before returning to work, and a donor had not

yet been found, it was not reasonably likely that Plaintiff would be able to return to work in

December. (Rep. at 5.) Defendant also contends that because Plaintiff had requested seven prior

extensions of leave, all of which had been granted, it was reasonable for Defendant to infer that

this request for an eighth extension of leave would not be Plaintiff’s last. (Id. at 6.) Moreover,

Defendant avers that Plaintiff is judicially estopped from claiming that he was able to perform the

essential functions of his job because he represented to the SSA that he was “totally disabled and

unable to work.” (MSJ at 8.)

       Even if Plaintiff were able to establish a prima facie case of disability discrimination,

Defendant argues, Plaintiff cannot establish pretext necessary to survive summary judgment.

First, Defendant contends that Plaintiff cannot show that similarly situated employees outside of

his protected class were treated more favorably because Plaintiff relies only on inadmissible

hearsay to support his claim that another ASR, Joe Pasilusco, was permitted to work remotely.

(Id. at 14–16.) Further, Pasilusco is not similarly situated to Plaintiff, Defendant argues, because

he did not have the same supervisor as Plaintiff, nor were the individuals who decided to terminate

Plaintiff involved in granting Pasilusco the alleged accommodations of working in the office and

refraining from travel. (Id. at 15.) Second, Plaintiff cannot demonstrate that his termination was

more likely than not motivated by an invidious discriminatory reason, Defendant argues. (Id. at

16.) Defendant seeks to undermine Plaintiff’s anticipated argument that Defendant maintains a

discriminatory no-fault leave policy under which employees are terminated after one year of leave

by arguing that no such policy exists. (Id.)

       Plaintiff, on the other hand, contends that he requested a finite period of leave because his

physician indicated that Plaintiff would return to work on December 31, 2014. (Resp. at 13.) Such



                                                14
a request, Plaintiff argues, was a reasonable accommodation. (Id.; Sur-Rep. at 3–6.) Plaintiff

further contends that Defendant’s policy of automatically terminating employees who have been

on a continuous LOA for one year is discriminatory and impermissible, and that modifying this

policy was a reasonable accommodation that Defendant unlawfully failed to consider. (Resp. at

19.) Plaintiff notes that the record reflects that Defendant did maintain such a policy, even if

Defendant avers otherwise. (Id.)

       Plaintiff then disputes Defendant’s contention that Plaintiff’s application for SSDI bars his

disability discrimination claim.     First, Plaintiff notes that relapsed/refractory Hodgkin’s

Lymphoma, from which Plaintiff suffers, is a medical disease codified as an automatic “disability”

for SSA purposes. (Resp. at 15.) According to Plaintiff, a claimant whose disease is codified, like

Plaintiff, may receive SSDI benefits, without making any representations about his ability to work.

(Id.) Plaintiff further argues that even if Plaintiff’s disability were not automatically covered by

the SSA, Plaintiff is not estopped from bringing an ADA claim because he did not represent to the

SSA that he was unable to work. (Id. at 16.)

       Next, Plaintiff contends that even if Defendant had met is burden of providing a legitimate,

non-discriminatory reason for Plaintiff’s termination, Plaintiff can demonstrate pretext for various

reasons. First, Plaintiff argues that Defendant has given shifting and inconsistent reasons for

Plaintiff’s termination. (Id. at 27.) Whereas Defendant explained to Plaintiff in July 2014 that he

was terminated pursuant to Defendant’s policy of terminating employees after one year of absence,

after litigation, Defendant has disputed the existence of this policy and claimed that it terminated

Plaintiff because he requested an indefinite leave of absence. (Id. at 28; Sur-Rep. at 9.) Second,

Plaintiff argues that he has shown that Defendant treated Pasilusco, an ASR who was not disabled,

more favorably when Brian Bromberg, who had some “involvement in [Plaintiff’s] leaving,”



                                                15
allowed Pasilusco to work from home after his driver’s license was revoked. (Resp. at 29; Fail Tr.

at 36:3–37:8.) Lastly, Plaintiff contends that Defendant lacks credibility because Defendant has

provided contradictory evidence as to who was responsible for the decision to terminate Plaintiff.

In particular, Plaintiff highlights that it is unclear who drafted Plaintiff’s termination later even

though it was signed by Phan. (Resp. at 32.)

                   ii. Failure to Accommodate (Counts I and III)

       Next, Defendant contends that Plaintiff’s failure to accommodate claims should be

dismissed because Defendant met its obligations to engage in an interactive process with Plaintiff.

(MSJ at 10.) Defendant seeks to undermine Plaintiff’s argument that Defendant should have

contacted Plaintiff to ascertain whether he believed he could return to work in September or

December 2014, and whether he believed that there were other accommodations that Defendant

could offer him. (Id. at 11.) According to Defendant, Plaintiff’s disagreement with his doctor’s

determination and his subjective belief that there were reasonable accommodations that would

allow him to perform his job do not, without corroborating evidence, create a genuine dispute of

material fact. (Id. at 12.) Further, Defendant argues that nothing in Plaintiff’s multiple requests

for leave, including his last request in June 2014, contained information sufficient to lead

Defendant to inquire about any other accommodations other than extended leave. (Id. at 12–13.)

Rather, Plaintiff’s medical certifications were unambiguous that there was no other that would

have enabled Plaintiff to perform the essential functions of his job. (Rep. at 8.)

       In response, Plaintiff argues that Defendant failed to engage in an interactive process by

refusing to discuss Plaintiff’s “brief request” for an extension of medical leave in June 2014

directly with Plaintiff or his physician. (Resp. at 20.) Plaintiff contends that had Defendant

followed its own practices to determine whether an extension of leave was feasible, Defendant



                                                 16
would have consulted with Fail, Plaintiff’s supervisor, and realized that she could have covered

Plaintiff’s work. (Id. at 22.) Nor did Defendant fulfill its obligation to inquire whether it could

provide Plaintiff with another accommodation that would have allowed him to fulfill the essential

functions of his job, such as allowing Plaintiff to work in the office temporarily and refrain from

traveling. (Id. at 23.) Plaintiff also contends that Defendant has failed to establish that granting

Plaintiff’s requested reasonable accommodation of additional leave would have caused Defendant

an undue burden. (Id. at 25–26.)

                  iii. Retaliation Claims (Counts II and IV)

       Defendant concedes that Plaintiff can establish the first two elements of a prima facie case

of retaliation under the ADA–that Plaintiff engaged in a protected activity and that Plaintiff was

subject to an adverse employment action when he was terminated. (MSJ at 18.) However,

Defendant contends that Plaintiff’s retaliation claims must be dismissed because Plaintiff cannot

establish that his first request for a continuous LOA in December 2012 or his second request for

continuous leave in June 2013 was the but-for cause of his July 2014 termination. (Id. at 18–19.)

       Plaintiff, on the other hand, contends that Plaintiff has demonstrated causation because the

temporal proximity between both of Plaintiff’s June 2014 requests for leave and Plaintiff’s July 3,

2014 termination is unduly suggestive. (Resp. at 35.)

            B. Analysis

                    i. Disability Discrimination: Disparate Treatment Claims (Counts I and
                      III)–Summary Judgment is Denied.

       Counts I and III allege disability discrimination based on a disparate treatment theory under

different statutory frameworks. Count I alleges discrimination under the ADA, and Count III

alleges discrimination under the PHRA.        As noted above, Plaintiff argues that Defendant




                                                17
discriminated against him by failing to accommodate his disability, specifically by denying his

June 2014 request for an extension of leave through December 2014.

       The ADA prohibits “discriminat[ion] against a qualified individual on the basis on

disability in regard to . . . the hiring, advancement, or discharge of employees[.]” 42 U.S.C. §

12112(a). Similarly, the PHRA makes it unlawful, in relevant part, “[f]or any employer because

of the . . . non-job related handicap or disability . . . of any individual or independent contractor, .

. . to discharge from employment such individual or independent contractor, . . . if the individual

or independent contractor is best able and most competent to perform the services required.” 43

P.S. § 955(a).

       Both of Plaintiff’s disability discrimination claims are subject to the three-part burden-

shifting framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), and can

be analyzed together. Oden v. SEPTA, 671 F. App’x 859, 862 n.4 (3d Cir. 2016) (quoting

Macfarlan v. Ivy Hill SNF, LLC, 675 F.3d 266, 274 (3d Cir. 2012) (explaining that in the Third

Circuit, “ADA and PHRA claims . . . are ‘to be interpreted consistently’ and ‘have the same

standard for determination of liability’”)).

       Under this framework, Plaintiff must first establish a prima facie case of unlawful

discrimination. McDonnell Douglas, 411 U.S. at 802. To make out a prima facie case of disability

discrimination, a plaintiff must demonstrate: “(1) he is a disabled person within the meaning of the

ADA; (2) he is otherwise qualified to perform the essential functions of the job, with or without

reasonable accommodations by the employer; and (3) he has suffered an . . . adverse employment

decision as a result of discrimination.” Gaul v. Lucent Techs., Inc., 134 F. 3d 576, 580 (3d Cir.

1998). To establish a prima facie case at the summary judgment stage, “‘the evidence must be

sufficient to convince a reasonable factfinder to find all of the elements[.]’” Burton v. Teleflex



                                                  18
Inc., 707 F.3d 417, 426 (3d Cir. 2013) (quoting Duffy v. Paper Magic Grp., 265 F.3d 163, 167 (3d

Cir. 2001)).

       Second, if the employee is successful in establishing a prima facie case, the burden shifts

to the employer to articulate a legitimate, nondiscriminatory reason for the adverse employment

action at issue. McDonnell Douglas, 411 U.S. at 802–03. Third, if the employer successfully puts

forth such a reason, the burden shifts back to the employee to prove that the employer’s explanation

is merely a pretext for the employment discrimination. Id. at 804–05; Willis v. UPMC Children’s

Hosp. of Pittsburgh, 808 F.3d 638, 644–45 (3d Cir. 2015). Even though “the burden of production

of evidence shifts back and forth, the plaintiff has the ultimate burden of persuasion at all times.”

Daniels v. Sch. Dist. of Phila., 776 F.3d 181, 193 (3d Cir. 2015) (citing Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 143 (2000)); see also Smith v. City of Allentown, 589 F.3d

684, 691 (3d Cir. 2009) (citations and internal quotation marks omitted) (“Throughout this burden-

shifting exercise, the burden of persuasion . . . remains on the employee.”).

       The PHRA and the ADA “are interpreted identically, except where there is something

specifically different in the PHRA’s language requiring that it be treated differently.” Wilson v.

Iron Tiger Logistics, Inc., 628 F. App’x 832, 835 (3d Cir. 2015) (citing Fasold v. Justice, 409 F.3d

178, 184 n.8 (3d Cir. 2005)). As there is nothing in the language of the PHRA that warrants

different treatment in this case, the Court will address both claims together.

                           1. Prima Facie Case–“Qualified Individual”

       The parties do not dispute the first or third elements of a prima facie case–that Plaintiff’s

cancer was a disability and that Plaintiff suffered an adverse employment action when he was

terminated. At issue is whether Plaintiff has produced sufficient evidence to create a genuine




                                                 19
dispute of material fact as to the second element–whether Plaintiff was “qualified” to perform the

essential functions of his job at the time of his termination.

       A “qualified individual” is one “who, with or without reasonable accommodation, can

perform the essential functions of the employment position that such individual holds or desires.”

42 U.S.C. § 12111(8). The EEOC has divided this inquiry into two parts: “(1) whether the

individual has the requisite skill, experience, education and other job-related requirements of the

position sought, and (2) whether the individual, with or without reasonable accommodation, can

perform the essential functions of that position.” Turner v. Hershey Chocolate U.S., 440 F.3d 604,

611 (3d Cir. 2006) (citations omitted).

       Here, there is no dispute that Plaintiff has the requisite qualifications and skills to perform

the ASR position. Rather, Defendant asserts that attendance and traveling to retail stores are

essential functions for ASRs, who are assigned dealer stores to assist them in properly executing

all T-Mobile’s merchandising, branding, and operating initiatives. (MSJ at 6.) The question

before this Court is limited to the second inquiry: whether Plaintiff could have performed all the

essential functions of his position with reasonable accommodation.

                                    a. Essential Functions

       Under the ADA, a job duty is “essential” if it is a “fundamental,” not “marginal,” function

of the position. Turner, 440 F.3d at 612. For example, a job function may be considered

“essential” “because the reason the position exists is to perform that function.” Id. (citation

omitted). “[W]hether a particular function is essential is a factual determination that must be made

on a case by case basis [based upon] all relevant evidence.” Id. (citation and internal quotation

marks omitted). Evidence of whether a particular function is essential includes “[t]he employer’s

judgment as to which functions are essential,” “[w]ritten job descriptions prepared before



                                                  20
advertising or interviewing applicants for the job[,]” “[t]he amount of time spent on the job

performing the function[,]” “[t]he work experience of past incumbents in the job[,]” and/or “[t]he

current work experience of incumbents in similar jobs.” Id. (citation omitted).

         The parties do not dispute that attending work10 and conducting site visits were essential

functions of the ASR position. Defendant views conducting weekly site visits as “essential” and

submits a job description in support. The job description lists “weekly and monthly scheduled

visits” and “maintain[ing] and document[ing] all store visit activity and review[ing] previous visits

and initiatives for maximum productivity” as two of the six “Essential Functions” of the position.

(Def.’s SOF Ex. C.) Plaintiff testified that he agreed that this description accurately summarized

the essential functions of the ASR position, and noted that these “Essential Functions” depicted

the “baseline requirement” of an ASR’s duties. (Daniel Tr. at 27:1–22.)

         Though Defendant’s judgment, the job description, and Plaintiff’s testimony suggest that

conducting site visits is an essential function of the ASR position, the record as a whole reflects a

triable issue. Plaintiff analogizes this case to Aspen v. Wilhelmsen Ships Service, No. 13-6057,

2015 WL 1020660 (E.D. Pa. Mar. 9, 2015) (Robreno, J.). In Aspen, Judge Robreno concluded

that traveling to and boarding vessels were not essential functions of the plaintiff’s position as a

ship’s agent, as the defendant, the plaintiff’s former employer, limited the plaintiff’s access to

vessels for six or seven months when his license was suspended, and the record reflected that the

plaintiff’s essential functions remained the same. Id. at *7–8. As a result, the court denied the

defendant’s motion for summary judgment on the plaintiff’s ADA discrimination claim,




10
  Though the parties do not disagree that attending work is an essential function of the ASR position, judges in this
District have explained that “where a leave from work is at issue, whether attendance is an essential function of a
particular job is ‘not the relevant inquiry.’” Shannon v. City of Phila., No. CIV.A. 98-5277, 1999 WL 1065210, at
*5 (E.D. Pa. Nov. 23, 1999) (Bechtle, J.) (citation omitted). Therefore, the Court considers only whether the record
reflects that conducting site visits was an essential function of the ASR position in ruling on the instant Motion.

                                                         21
concluding that the plaintiff showed that he could have performed all the essential functions of his

position with a reasonable accommodation. Id. at *8.

         Just as in Aspen, the fact that Defendant allowed another ASR to work in an office and

refrain from traveling for a “period of time” when his license was revoked is particularly important.

Similar to Aspen, where the court concluded that the defendant could have offered the plaintiff

similar accommodations as when his licensed was suspended, in this case, Defendant could have

allowed Plaintiff to refrain from traveling for a period of time, just as Defendant did with Pasilusco,

the ASR whose license was revoked. Though Plaintiff did not request the accommodation of

working from home, neither did the plaintiff in Aspen. In fact, in Aspen, the plaintiff did not

request any accommodations for his injury during his employment, but Judge Robreno concluded

that this fact did not warrant dismissal of the plaintiff’s ADA claims. See id. at *2, *6.

         Here, as Plaintiff testified, if he had been given the option to work from an office, just as

Defendant gave the ASR whose license was revoked, he would have been able to perform his

duties. (Daniel Tr. at 177:1–178:5.)11 Defendant disputes that allowing Plaintiff to work in an

office and refrain from traveling were reasonable accommodations, as Defendant argues that these

modifications “would have necessarily removed essential job functions from [Plaintiff’s]

responsibility.” (Rep. at 8.) However, given that the record reflects that Pasilusco maintained an

ASR position without traveling, whether conducting daily or weekly site visits is an “essential

function” of the ASR position is a factual issue for trial. See Turner, 440 F.3d at 613 (noting that

the Third Circuit has issued a “directive to the district courts that these issues [of whether a job



11
  Plaintiff also testified that, in retrospect, “knowing what I know now [about the termination in] July, probably I
would have made it to work [with no restrictions] . . . [in] August, the latest September, especially if I knew my job
was at stake, definitely.” (Daniel Tr. at 169:3–18.) The Court notes that “‘[w]hat is relevant [to an ADA
discrimination claim] is whether Plaintiff was a qualified individual within the meaning of the ADA at the time of
his termination.’” Aspen, 2015 WL 1020660, at *6 (quoting Jacoby v. Bethlehem Suburban Motor Sales, 820 F.
Supp. 2d 609, 621–22 (E.D. Pa. 2011) (Robreno, J.)).

                                                          22
function are essential] are for the jury to decide” and has “cautioned against any premature

determination of what is an essential function”). Plaintiff has presented sufficient evidence for a

reasonable jury to find that conducting daily or weekly site visits is not an essential function of the

ASR position.

                                    b. Reasonable Accommodation

       Defendant also argues that Plaintiff has failed to show that he was a “qualified individual”

because there is no evidence that Plaintiff requested a reasonable accommodation. In particular,

Defendant argues that it reasonably construed Plaintiff’s June 2014 request for a six-month

extension of leave as a request for indefinite leave, which was not a reasonable accommodation,

because the medical certification accompanying the request “was unambiguous that [Plaintiff’s]

ability to return to work was speculative at best.” (Rep. at 5–6.)

       In the Third Circuit, “the plaintiff bears the initial burden of proving that he is qualified

and, ‘if an accommodation is needed, the plaintiff must show, as part of [his] burden of persuasion,

that an effective accommodation exists that would render [him] otherwise qualified.’” Gardner v.

Sch. Dist. of Phila., 636 F. App’x 79, 83–84 (3d Cir. 2015) (quoting Walton v. Mental Health

Ass’n of Se. Pa., 168 F.3d 661, 670 (3d Cir. 1999)). Therefore, “[a] disabled employee establishes

a prima facie case for relief under the ADA ‘if [he] shows that [he] can perform the essential

functions of the job with reasonable accommodation and that the employer refused to make such

an accommodation.’” Gardner, 636 F. App’x at 84 (quoting Skerski v. Time Warner Cable Co.,

257 F.3d 273, 284 (3d Cir. 2001)).

       A leave of absence may, in some circumstances, be a reasonable accommodation if the

leave “would enable to the employee to perform his essential functions in the near future.” Aspen,

2015 WL 1020660, at *5 (quoting Conoshenti v. Pub. Serv. Elec. & Gas Co., 364 F.3d 135, 151



                                                  23
(3d Cir. 2004)); see, e.g., Shannon, 1999 WL 1065210, at *6 (noting that “reasonable

accommodation is a ‘continuing’ duty and is not exhausted by one effort” and denying summary

judgment where a jury could reasonably believe the plaintiff’s request for an additional three

months of unpaid medical leave after a twelve-week FMLA leave was a reasonable

accommodation).

       However, as Plaintiff concedes, “‘an indefinite and open-ended’ leave of absence ‘does not

constitute a reasonable accommodation.’” Aspen, 2015 WL 1020660, at *5 (quoting Fogleman v.

Greater Hazleton Health Alliance, 122 F. App’x 581, 586 (3d Cir. 2004)); see also Shannon, 1999

WL 1065210, at *5 (“A leave for an ‘indefinite’ period of time . . . is not a reasonable

accommodation, particularly where the employee presents no evidence of the expected duration

of the impairment and no indication of a favorable prognosis.”).

       Defendant contends that Plaintiff’s physician effectively requested an indefinite leave of

absence on Plaintiff’s behalf. However, the medical certification indicates that Plaintiff’s return-

to-work date was December 31, 2014. Though Plaintiff’s physician also stated in the June 2014

request that Plaintiff would require a stem cell transplant before returning from leave, but that a

donor had not yet been found, the Court cannot conclude, as a matter of law, that requested six-

month extension of leave would have enabled Plaintiff to perform the essential functions of his job

in the “near future.” See Conoshenti, 364 F.3d at 151. The issue of whether Plaintiff’s leave

request was “indefinite” is “a quintessential jury question.” Bernhard v. Brown & Brown of

Lehigh Valley, Inc., 720 F. Supp. 2d 694, 702 (E.D. Pa. 2010) (Pratter, J.). Accordingly, the Court

concludes, for purposes of summary judgment, that Plaintiff has raised sufficient factual disputes

to establish a prima facie case.




                                                24
                                   c. Judicial Estoppel

       Defendant also argues that Plaintiff is estopped from arguing that he was “qualified” at any

time after June 21, 2013 because he represented to the SSA that he was unable to “function and/or

work” as of that date. (MSJ at 8; Def.’s SOF Ex. AA at 1.) The Court disagrees. The Court

concludes that Plaintiff’s representation to the SSA does not irreconcilably conflict with his

position in this litigation, and so Plaintiff is not precluded from arguing that he was “qualified”

when he was terminated on July 3, 2014.

       The Supreme Court has held that because representations in support of an SSDI application

do not account for the possibility of a “reasonable accommodation,” such representations do not

necessarily estop an applicant or recipient from claiming that he is capable of performing the

essential functions of his job with reasonable accommodation under the ADA. Cleveland v. Police

Mgmt. Sys. Corp., 526 U.S. 795, 797–98, 803 (1999). In applying Cleveland, this Court must look

for “additional rationale to explain the plaintiff’s apparent about-face concerning the extent of his

injuries[,]” such as “detail regarding the facts of his . . . case, demonstrating how the differing

statutory contexts make[] [his] statements under one scheme reconcilable with [his] claims under

the other.” Motley v. N.J. State Police, 196 F.3d 160, 165 (3d Cir. 1999).

       In the instant case, Defendant contends that because Plaintiff has been receiving SSDI

benefits since September 2014, he necessarily represented to the SSA that he had a disability

rendering him unable to work. (MSJ at 9.) In response, Plaintiff argues that he never represented

to the SSA that he was “totally disabled and unable to work,” and points out that while receiving

SSDI benefits, Plaintiff has held several jobs. (Resp. at 15–16.)

       The Third Circuit has drawn a comparison between plaintiffs who make “a mere blanket

statement of complete disability checked on a box in order to obtain pension benefits” and those



                                                 25
who support their claims with “additional statements concerning the type and extent of [their]

injuries.” Motley, 196 F.3d at 167. “It is a plaintiff in the latter group that is likely to face estoppel

when he asserts in an ADA case that he was in fact qualified to perform his job duties.” McGlone

v. Phila. Gas Works, No. 15-3262, 2017 WL 659926, at *7 (E.D. Pa. Jan. 19, 2017) (Baylson, J.);

see also Bisker v. GGS Info. Servs., Inc., 342 F. App’x 791, 795 (3d Cir. 2009) (holding that the

plaintiff was not estopped from arguing that she was qualified under the ADA despite her

application for SSDI benefits because “[t]he proper focus of the judicial estoppel analysis is not

on [the plaintiff’s] general contention that she is unable to work, but rather on the specific factual

representations she made in support of that contention”).

        Plaintiff falls into the former group. Plaintiff’s SSDI application does not appear in the

record, and the only representation that Plaintiff appears to have made to the SSA, as reflected in

Plaintiff’s “Disability Determination Explanation,” was that he was unable “to function and/or

work” as of June 21, 2013. (Def.’s SOF Ex. AA.) This same document indicates that Plaintiff’s

lymphoma qualified as a “medically determinable impairment.” (Id.)

        Plaintiff’s representation to the SSA that he was unable “to function and/or work” as of

June 21, 2013 “must be read as lacking the qualifier of reasonable accommodation, which did not

apply for purposes of [his] SSDI application, but does for purposes of [his] ADA claim.” Turner,

440 F.3d at 610. Plaintiff’s “Disability Determination Explanation” effectively reflects Plaintiff’s

statement that he was unable to work “without reasonable accommodation.” See id. This

representation does not irreconcilably conflict with his ADA claim, in which Plaintiff claims that

he was able to perform the essential functions of his job with reasonable accommodation. See id.

Indeed, it is not implausible that Plaintiff felt that his cancer rendered him incapable of performing

the essential functions of his job without an accommodation, but that he felt that he could have



                                                   26
done so with an accommodation. See McGlone, 2017 WL 659926, at *7. Therefore, the Court

concludes that Plaintiff’s ADA claim is not estopped by any representations made to the SSA or

the fact that he receives SSDI benefits.

                            2. Legitimate, Nondiscriminatory Reason

       As set forth above, if an employee establishes a prima facie case, “the burden of production

(i.e., of going forward) shifts to the employer to articulate a legitimate, nondiscriminatory reason

for the employer’s adverse employment decision.” Smith, 589 F.3d at 691. The Third Circuit has

held that this burden is “‘relatively light’” and may be satisfied “‘if the employer provides evidence

which, if true, would permit a conclusion that it took the adverse employment action for a non-

discriminatory reason.’” Evanoski v. United Parcel Serv., Inc., 571 F. App’x 92, 95 (3d Cir. 2014)

(quoting Burton, 707 F.3d at 426).

       Here, Defendant has failed to meet its “relatively light” burden. Defendant contends that

Plaintiff was terminated because, after conducting an individualized assessment of Plaintiff’s final

leave request, it determined that it could not grant Plaintiff indefinite leave with no guarantee end

date. (MSJ at 2; see also Resp. Ex. S at 4) (“Because of [Plaintiff’s] long history of extension

request and his ongoing need for continuous time away from work, [Plaintiff’s] [June 2014 request

for a six-month extension] was denied, and his employment was separated on July 3, 2014.”).)

This reason is not undisputed. Cf. Walton, 168 F.3d at 668 (holding that the defendant articulated

a legitimate, nondiscriminatory reason for the plaintiff’s termination when the defendant claimed

that the plaintiff’s failure to provide the program she directed with necessary leadership and her

extensive absences led the defendant to fear for the program’s future).

       The record reflects that Phan conveyed to Plaintiff during their July 8, 2014 phone call that

he was terminated pursuant to Defendant’s policy of terminating employees after one-year of



                                                 27
continuous leave. (Resp. Exs. Q, R.) Defendant disputes the existence of an automatic termination

policy. In support of this contention, Defendant emphasizes that Phan clarified in her testimony

that this was not a written policy, but rather “a practice that [Defendant] would review someone’s

leave status” after one-year of leave. (Phan Tr. at 66:17–24.) Neither reason, if true, would permit

the conclusion that Defendant, as a matter of law, terminated Plaintiff for a non-discriminatory

reason. Whether Defendant maintained a policy of terminating employees after one-year of

continuous leave or terminated Plaintiff because he requested an extension of his continuous leave,

the record reflects that Defendant terminated Plaintiff because he was on leave for his disability.

                           3. Pretext

       Even if Defendant had proffered a legitimate, non-discriminatory reason for Plaintiff’s

termination, summary judgment would still be inappropriate on Plaintiff’s disability

discrimination claims. Turning to the third step of the McDonnell Douglas framework, once a

defendant has satisfied its burden to establish a legitimate, non-discriminatory reason for the

adverse employment action, “the burden of production shifts back to the plaintiff to proffer

evidence ‘from which a factfinder could reasonably either (1) disbelieve the employer’s articulated

reason; or (2) believe that an invidious discriminatory reason was more likely than not a motivating

or determinative cause of the employer’s action.’” Worthington v. Chester Downs & Marina,

LLC, No. 17-1360, 2018 WL 6737447, at *5 (E.D. Pa. Dec. 21, 2018) (Baylson, J.) (quoting

Showalter v. Univ. of Pittsburgh Med. Ctr., 190 F.3d 231, 235 (3d Cir. 1999)).

        “[T]he evidence [a] plaintiff proffers [to establish pretext] must meet a heightened ‘level

of specificity’ to survive summary judgment.” Jackson v. Planco, 660 F. Supp. 2d 562, 577 (E.D.

Pa. 2009) (Dalzell, J.), aff’d, 431 F. App’x 161 (3d Cir. 2011) (quoting Simpson v. Kay Jewelers,

142 F.3d 639, 646 (3d Cir. 1998)). To do so, a plaintiff must “demonstrat[e] such weaknesses,



                                                28
implausibilities, inconsistencies, incoherencies, or contradictions in the employer’s proffered

legitimate reasons for its action that a reasonable factfinder could rationally find them unworthy

of credence.” Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994). A plaintiff may raise an

inference of discrimination with evidence that “similarly situated person” outside of the protected

class were treated more favorably. Jackson, 660 F. Supp. 2d at 577. To raise such an inference of

discrimination, a plaintiff must establish “something more than ‘the fact that some members of

one group are sometimes treated better and sometimes treated worse than members of another

group.’” Id. at 578 (quoting Simpson, 142 F.3d at 646). Further, “[t]he similarity between the

compared employees must exist in all relevant aspects of their respective employment

circumstances.” Jackson, 660 F. Supp. 2d at 578 (citation and internal quotation marks omitted).

        To show that there is evidence of pretext, Plaintiff first contends that Defendant’s reasons

for terminating Plaintiff are inconsistent. (Resp. at 27.) As noted above, the record reflects that

Defendant conveyed to Plaintiff at the time of his termination that he was subject to a policy of

terminating employees after one year of leave, but Defendant contends that no such policy exists

and that Plaintiff was terminated after an individualized review of Plaintiff’s leave status. The

parties’ arguments on this matter reveal that issues of material fact are in dispute.

        Plaintiff has also put forth evidence relating to a comparator–Pasilusco, a non-disabled

ASR whose license was revoked after a DUI but was permitted to work from home and refrain

from traveling. Defendant argues that Pasilusco is not a valid comparator.12 In particular,


12
          Defendant contends that Plaintiff’s comparator evidence is based on inadmissible hearsay. (MSJ at 15.)
Plaintiff argues that Plaintiff’s testimony regarding Pasilusco is not inadmissible hearsay because it was
corroborated by Fail’s testimony. (Resp. at 30.)
          As Plaintiff notes, although Plaintiff may not have had first-hand knowledge of Pasilusco’s
accommodations, Fail testified that she “kn[ew] for a fact” that Pasilusco was able to work from home. (Fail Tr. at
36:3–11.) The basis of Fail’s knowledge was that Pasilusco told her that he was able to work remotely, and that she
“kn[ew] that that happened,” although she never saw any documentation to that effect and was not involved in the
decision to allow him to refrain from traveling. (Id. at 36:9–17.)


                                                        29
Defendant contends that Pasilusco and Plaintiff did not have the same supervisor, and that the

individuals who decided to terminate Plaintiff were not involved in the decision to allow Pasilusco

to work remotely. (MSJ at 15 n.1.)

         However, the record reflects that Brian Bromberg, Fail’s “boss,” allowed Pasilusco to work

from home and had some “involvement in [Plaintiff’s] leaving.” (Fail Tr. at 36:3–37:8.) Though

Pasilusco and Plaintiff did not have the same supervisor, judges in this Circuit, including this

Court, have concluded that a plaintiff’s comparators may be “similarly situated” even if they do

not share the same direct supervisor. See, e.g., Donaldson v. SEPTA, No. 17-4475, 2019 WL

801965, at *10 (E.D. Pa. Feb. 21, 2019) (Baylson, J.) (concluding that comparators were similarly

situated to the plaintiff even though they were not subject to discipline by the same supervisor or

supervisors because the same three decisionmakers exerted influence over their discharges);

Nguyen v. AK Steel Corp., 735 F. Supp. 2d 346, 363–644 (W.D. Pa. 2010) (concluding that even

though only four of the eighteen proposed comparators shared the plaintiff’s immediate supervisor,

the comparators were similarly situated because all of their cases were reviewed by the same labor

relations managers, and the same human relations manager was involved in each determination of

disciplinary action).13




          Though Fail’s testimony is hearsay, “[i]n this circuit, hearsay statements can be considered on a motion for
summary judgment if they are capable of admission at trial.” Shelton v. Univ. of Med. & Dentistry of N.J., 223 F.3d
220, 223 n.2 (3d Cir. 2000); see also Robinson v. Hartzell Propeller Inc., 326 F. Supp. 2d 631, 645 (E.D. Pa. 2004)
(DuBois, J.) (citations and internal quotation marks omitted) (“[T]he Court may consider evidence that is not
admissible in the submitted form if the party offering the evidence could satisfy the applicable admissibility
requirements at trial. For example, hearsay evidence produced in an affidavit opposing summary judgment may be
considered if the out-of-court declarant could later present that evidence through direct testimony[.]”). Because
Pasilusco’s name was provided in Fail’s testimony, Pasilusco can be called to testify at trial. Therefore, the Court
may consider Fail’s testimony in ruling on the Motion for Summary Judgment.
13
   Though Donaldson and Nguyen involved Title VII claims and considered comparator evidence at the prima facie
stage, the Third Circuit has applied the same “similarly situated” analysis to ADA claims at the pretext stage. See,
e.g., Jackson, 421 F. App’x at 166 (quoting Simpson, 142 F.3d at 645) (stating that a plaintiff “may raise of
inference of discrimination by demonstrating that ‘similarly situated persons were treated differently’”).

                                                         30
       As the record reflects that Pasilusco was allowed to refrain from traveling for a “period of

time,” a reasonable jury could infer that Plaintiff and Pasilusco were “similarly situated” in that

they held the same position, were both unable to engage in the “daily, extensive travel” that

Defendant claims is essential to the ASR position, and the same supervisor was involved in their

leave decisions. (See MSJ at 6.) Though there is no evidence that Pasilusco was permitted to

work from home for six months–the amount of additional leave that Plaintiff requested in June

2014–the amount of time is not a “highly relevant aspect” to Plaintiff’s “employment

circumstance.” Jackson, 660 F. Supp. 2d at 578 (internal quotation marks omitted). Taking the

evidence in the light most favorable to Plaintiff, Plaintiff has demonstrated that a non-disabled

ASR who was unable to travel for a “period of time” was allowed to work from home rather than

face termination. Based on the evidence Plaintiff has put forth, a reasonable jury could conclude

that Defendant acted with a discriminatory motive in terminating Plaintiff’s employment. The

Court will deny summary judgment on Plaintiff’s disability discrimination claims based on

disparate treatment.

                   ii. Disability Discrimination: Failure to Accommodate Claims (Counts I
                       and III)–Summary Judgment is Denied.

       Plaintiff also alleges that Defendant is liable for failure to accommodate or engage in the

interactive process under the ADA. In particular, Plaintiff alleges that Defendant’s denial of his

June 2014 request for an extension of leave through December 31, 2014 request, and Defendant’s

failure to engage with him in an “interactive process,” amounted to discrimination in violation of

the ADA and PHRA. (Compl. ¶¶ 25, 33.)




                                                31
        The ADA provides a remedy when an employer fails to make “reasonable

accommodations14 to the known physical or mental limitations of an otherwise qualified individual

with a disability who is an . . . employee,” unless the employer “can demonstrate that the

accommodation would impose an undue hardship on the operation of the business.” 42 U.S.C. §

12112(b)(5)(A); see also Taylor v. Phoenixville Sch. Dist., 184 F.3d 296, 306 (3d Cir. 1999)

(“Discrimination under the ADA encompasses not only adverse actions motivated by prejudice

and fear of disabilities, but also includes failing to make reasonable accommodations for a

plaintiff’s disabilities.”).

        To determine the appropriate reasonable accommodation for an employee’s disability, “it

may be necessary for the [employer] to initiate an informal, interactive process with the

[employee].” Taylor, 184 F.3d at 311 (citation and internal quotation marks omitted); see also see

also Colwell v. Rite Aid Corp., 602 F.3d 495, 504 (3d Cir. 2010) (citation omitted) (“The term

‘[r]easonable accommodation’ further ‘includes the employer’s reasonable efforts to assist the

employee and to communicate with the employee in good faith . . . .’”).

        “Initiating such a process, however, requires that the employer first be put on notice of a

disability and request for accommodation.” Ruggiero v. Mount Nittany Med. Ctr., 736 F. App’x

35, 39 (3d Cir. 2018). An employee puts an employer on notice by “provid[ing] the employer with

enough information that, under the circumstances, the employer can be fairly said to both know of

both the disability and desire for accommodation.” Taylor, 184 F.3d at 313. Such notice triggers

an employer’s duty to engage in an interactive process with the employee in good faith. See id. at

313. The interactive process “requires a great deal of communication between the employee and



14
   “Reasonable accommodations” are “[m]odifications or adjustments to the work environment, or to the manner or
circumstances under which the position held or desired is customarily performed, that enable an individual with a
disability who is qualified to perform the essential functions of that position.” 29 C.F.R. § 1630.2(o)(1)(ii).

                                                       32
employer” because “employers will not always know what kind of work the worker with the

disability can do, and conversely, the worker may not be aware of the range of available

employment opportunities[.]” Id. at 312, 316 (citations and internal quotation marks omitted).

       This process “does not dictate that any particular concession must be made by the

employer; nor does the process remove the employee’s burden of showing that a particular

accommodation rejected by the employer would have made the employee qualified to perform the

job’s essential functions.” Id. at 317. As a result, an employer is not liable if “the employee’s

actions or omissions during the interactive process cause the process’s failure.” Colwell, 602 F.3d

at 507. In particular, “an employer cannot be faulted if after conferring with the employee to find

possible accommodations, the employee then fails to supply information that the employer needs

or does not answer the employer’s request for more detailed proposals.” Taylor, 184 F.3d at 317.

“All that the interactive process requires is that employers make a good-faith effort to seek

accommodations.” Id.

       An employer can show its good faith in this process in a number of ways, such as by taking

the following steps:

       [M]eet with the employee who requests an accommodation, request information
       about the condition and what limitations the employee has, ask the employee what
       he or she specifically wants, show some sign of having considered employee’s
       request, and offer and discuss available alternatives when the request is too
       burdensome.

Id.

       In light of these rules, to prevail on a failure to accommodate claim, a plaintiff must

establish: “(1) he was disabled and his employer knew it; (2) he requested an accommodation or

assistance; (3) his employer did not make a good faith effort to assist; and (4) he could have been




                                                33
reasonably accommodated.” Capps v. Modelez Global, LLC, 847 F.3d 144, 157 (3d Cir. 2017)

(citation and internal quotation marks omitted).

        Here, it is undisputed that Defendant knew that Plaintiff was disabled and that Defendant

was on notice that Plaintiff requested an accommodation of a leave extension in June 2014.

Defendant contends that it fulfilled its duty to engage in an interactive process with Plaintiff from

December 2012, when Plaintiff first requested leave, through June 2014, when Plaintiff was

scheduled to return to work. (See MSJ at 12.) However, Defendant argues that Plaintiff’s final

request for a leave extension did not provide Defendant with notice of the desire for any

accommodation other than extended leave, which was not a reasonable accommodation. (See id.

at 11; Rep. at 7–8.) In other words, Defendant contends that Plaintiff’s final request for a leave

extension did not trigger an interactive process because there was no feasible accommodation that

would have made Plaintiff capable of performing the essential functions of his job. (See MSJ at

12.) Specifically, Defendant argues that it was reasonable to rely on Plaintiff’s physician’s

determination in the medical documentation accompanying this request that there was no

accommodation other than a six-month extension of leave that would enable Plaintiff to perform

his job. (Id.)

        As an initial matter, because the Court has concluded that there are factual disputes central

to whether Plaintiff was a “qualified individual” at the time of his termination, summary judgment

must be denied. See Penson v. Phila. Presbytery Homes, Inc., No. 17-1981, 2018 WL 4561614,

at *5 (E.D. Pa. Sept. 21, 2018) (Baylson, J.) (quoting Conneen v. MBNA Am. Bank, N.A., 334

F.3d 318, 325 (3d Cir. 2003) (“An employer commits unlawful disability discrimination under the

ADA if [it] ‘does not mak[e] reasonable accommodations to the known physical or mental

limitations of an [employee who is an] otherwise qualified individual with a disability . . . .”)).



                                                   34
        Even if it were undisputed that Plaintiff was a “qualified individual,” summary judgment

would still be inappropriate on Plaintiff’s failure to accommodate claims. The Third Circuit has

rejected Defendant’s argument that the fact that Plaintiff only specifically requested a six-month

extension of leave, an unreasonable accommodation, is fatal to Plaintiff’s claim. In Taylor, the

Third Circuit reversed the District Court’s grant of summary judgment in favor of the defendant

employer on the plaintiff’s claim that the defendant failed to provide her with reasonable

accommodations for her mental illness in violation of the ADA and PHRA. The defendant argued

that it did not have a duty to participate in an interactive process because the plaintiff only

specifically requested to be transferred to another position, which the plaintiff later conceded was

not feasible. 184 F.3d at 315. The court explained that “an employer who has received proper

notice cannot escape its duty to engage in the interactive process simply because the employee did

not come forward with a reasonable accommodation that would prevail in litigation.” Id. at 317.

Based on Taylor, there is no genuine dispute that Plaintiff’s June 11, 2014 request for an extension

of leave put Defendant on notice of his need for an accommodation, triggering Defendant’s duty

to participate in the interactive process in good faith.15

        However, there are disputed facts concerning Defendant’s good faith participation in the

interactive process and the existence of reasonable accommodations. Where, as in the instant case,

an employee requests an accommodation, “the employer cannot merely dismiss that request out of

hand as unreasonable.” Bernhard, 720 F. Supp. 3d at 701. The record is devoid of evidence

demonstrating that Defendant ever had discussions with Plaintiff about working from home or


15
  Defendant’s letter in support of the Motion for Summary Judgment contends that Plaintiff’s request for an
extension of leave did not trigger an interactive process, citing Walton, 168 F.3d at 670. Walton, while still good
law, preceded Taylor, the Third Circuit’s seminal decision on interactive process. See Gardner, 636 F. App’x at 84
(quoting Taylor, 184 F.3d at 312) (“[A]n employee does not act unilaterally in suggesting a reasonable
accommodation. On the contrary, ‘[a]n employee’s request for a reasonable accommodation requires a great deal of
communication between the employee and employer,’ and ‘[b]oth parties bear reasonability for determining what
accommodation is necessary.’”).

                                                        35
temporarily refraining from traveling. Rather, Phan testified that she communicated with Plaintiff

“two to three times” from June 2013 through July 2014 regarding “issues or questions about his

leave.”     (Phan Tr. at 30:19–23, 32:4–7.)       The record does not reflect the dates of those

conversations or their content. Further, Makuannen testified that she had no recollection of

speaking with Plaintiff regarding his leave. (P’s Add’l SOF ¶ 7; Resp. to Add’l SOF ¶ 7.)

However, as discussed above, the record reflects that Plaintiff could have been reasonably

accommodated, as Plaintiff has presented evidence that Pasilusco was permitted to work remotely

and refrain from traveling when his license was revoked.

          Therefore, genuine issues of material fact exist as to whether Defendant made a good faith

effort to accommodate Plaintiff’s disability. See Ruggiero, 736 F. App’x at 40 (vacating dismissal

of failure to accommodate claim where the plaintiff’s requested accommodations were rejected

without the defendant proposing an alternative). Summary judgment will be denied on Plaintiff’s

failure to accommodate claims. See Taylor, 184 F.3d at 318 (“[W]here there is a genuine dispute

about whether the employer acted in good faith, summary judgment will typically be precluded.”).

                     iii. Retaliation Claims (Counts II and IV)–Summary Judgment is Denied.

          Plaintiff also alleges that Defendant terminated Plaintiff in retaliation for taking medical

leave under two different statutory frameworks; Count II alleges retaliation under the ADA, and

Count IV alleges retaliation in violation of the PHRA. The ADA provides, “No person shall

discriminate against any individual because such individual has opposed any act or practice made

unlawful by [the ADA] or because such individual made a charge . . . under [the ADA].” 42 U.S.C.

§ 12203(a) (2002). Plaintiff’s ADA claims for discrimination and retaliation are subject to the

same burden-shifting analysis. Gavurnik v. Home Properties, L.P., 712 F. App’x 170, 173 n.5 (3d

Cir. 2017) (citing Capps, 847 F.3d at 156 n.12 (retaliation under the ADA); Walton, 168 F.3d at



                                                  36
667–68 (disparate treatment under the ADA)); Williams v. Pa. Hosp. of Univ. of Pa. Health Sys.,

No. 17-2413, 2018 WL 4491337, at *12 (E.D. Pa. Sept. 18, 2018) (Baylson, J.) (“A claim alleging

retaliation for protected ADA activity is subject to the same McDonnell Douglas burden shifting

analysis as a discrimination claim[.]”).

       Accordingly, a plaintiff alleging retaliation must first establish a prima facie case by

demonstrating: “‘(1) protected employee activity; (2) adverse action by the employer either after

or contemporaneous with the employee’s protected activity; and (3) a causal connection between

the employee’s protected activity and the employer’s adverse action.’” Shellenberger v. Summit

Bancorp, Inc., 318 F.3d 183, 187 (3d Cir. 2003) (quoting Krouse v. Am. Sterilizer Co., 126 F.3d

494, 500 (3d Cir. 1997)). If a plaintiff establishes a prima facie case, “the burden shifts to the

employer to advance a legitimate, non-retaliatory reason for its adverse employment action.”

Krouse, 126 F.3d at 500. If the employer satisfies its burden, “the plaintiff must then prove that

‘retaliatory animus played a role in the employer’s decisionmaking process and that it had a

determinative effect on the outcome of that process.’” Shellenberger, 318 F.3d at 187 (quoting

Krouse, 126 F.3d at 501).

       As an initial matter, Plaintiff’s request for additional medical leave is a protected activity

under the ADA. See Bernhard, 720 F. Supp. 2d at 703 (citation omitted). The parties also do not

dispute that Plaintiff’s termination was an adverse employment action. Rather, the parties disagree

over whether Plaintiff can demonstrate a causal connection between his request for medical leave

and his termination.

       Temporal proximity between the protected activity and the alleged retaliatory action may

establish a causal link if it is “unusually suggestive of retaliatory motive.” Krouse, 126 F.3d at

503; see also Barley v. Fox Chase Cancer Ctr., 46 F. Supp. 3d 565, 583 (E.D. Pa. 2014) (Dalzell,



                                                37
J.) (quoting Escanio v. United Parcel Serv., 538 F. App’x 195, 200 (3d Cir. 2013) (“‘[M]ere

temporal proximity’ . . . is insufficient, by itself, to demonstrate the required causal nexus and

‘[o]nly when the facts are unusually suggestive of retaliatory motive may temporal proximity alone

support an inference of causation.’”)). “Although there is no bright line rule as to what constitutes

unduly suggestive temporal proximity, a gap of three months between the protected activity and

the adverse action, without more, cannot create an inference of causation and defeat summary

judgment.” LeBoon v. Lancaster Jewish Cmty. Ctr. Ass’n, 503 F.3d 217, 232 (3d Cir. 2007).16

        Defendant contends that the temporal proximity between Plaintiff’s second request for a

continuous LOA in June 2013 and his termination in July 2014 is not unduly suggestive. (MSJ at

17–18.) Plaintiff, however, argues that the relevant protected activity is Plaintiff’s request for a

six-month extension of leave on June 27, 2014, which took place six days prior to Plaintiff’s July

3, 2014 termination. (Resp. at 35.)

        The Court agrees with Plaintiff that the protected activity at issue is Plaintiff’s June 2014

request for an additional extension of leave. Though Plaintiff’s accommodation request is dated

June 11, 2014, that request was for leave through the beginning of September. (Resp. Ex. L.) The

record reflects that it was the June 27, 2014 medical documentation in support of that request, and

the six-month extension of leave therein, that led to Plaintiff’s termination. (See Resp. Ex. C)

(explaining that Plaintiff’s termination was effective July 3, 2014 because “[t]he most recent

documentation that we have received from your health care provider indicates that you are unable

to return to work at this time”).)        Defendant did not grant any of Plaintiff’s prior requests for




16
  Though LeBoon involved a Title VII retaliation claim, the Third Circuit has stated, “[W]e analyze ADA
retaliation claims under the same framework we employ for retaliation claims arising under Title VII.” Krouse, 126
F.3d at 500.

                                                       38
extension of leave without reviewing the supporting documentation, suggesting that the June 11

request was not complete and reviewable until June 27. (See MSJ at 11.)

        The Court concludes that the temporal proximity between Plaintiff’s final request for an

additional extension of leave and his termination could be unduly suggestive of retaliatory motive.

Plaintiff was terminated six days after Plaintiff’s physician submitted medical documentation

requesting a six-month extension of leave on June 27, 2014. See Bernhard, 720 F. Supp. 2d at 703

(denying summary judgment on an ADA retaliation claim where the plaintiff was fired eight days

after his request for additional leave). The evidence in the record indicates that the request for an

additional extension of leave on June 27, 2014 led directly to Phan, Makuannen, and Johnson’s

discussions about Plaintiff’s leave status, which, in turn, led to Defendant’s decision to terminate

Plaintiff effective July 3, 2014. Viewing the facts in the light most favorable to Plaintiff, a

reasonable jury to infer a causal connection between these two events. As noted above, there is

sufficient evidence in the record for a reasonable jury to conclude that Defendant’s reason for

Plaintiff’s termination was pretext for discrimination. Because the same analysis applies to

Plaintiff’s retaliation claims, the Court must deny summary judgment.

  V.    CONCLUSION

        For the foregoing reasons, Defendant’s Motion for Summary Judgment is denied.

        An appropriate Order follows.

O:\CIVIL 17\17-4873 Daniel v TMobile\17cv4873 Memo re MSJ.docx




                                                      39
